ARMED SERVICES BOARD OF CONTRACT APPEALS

~~~s~-                                       )
                                             )
Sigma Group International                    )      ASBCA Nos. 57513, 57514
                                             )
Under Contract No. W91GER-07-A-0003          )

APPEARANCES FOR THE APPELLANT:                      Victor G. Klingelhofer, Esq.
                                                    Charles R. Marvin, Jr., Esq.
                                                     Cohen Mohr LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Samuel E. Gregory, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 13 June 2014




                                                     inistrative Judge
                                                     ed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57513, 57514, Appeals of Sigma
Group International, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals